Hunt, J.
This is an action to enjoin the collection of a certain assessment against a tract of land fronting 156 ftet on the west side of Gilbert avenue, and extending along the south line of Buena Vista street 397 feet to Kerper street, and along the east line of Kerper street 137 feet to Washington street, and thence along the north line of Washington street to Gilbert avenue.
The court, in Special Term, sustained the assessment, and error is now prosecuted, to reverse this judgment.
It is the contention of the plaintiff in error that the question of frontage involved in this case is res adjudícala in that the court of common pleas, in Reis v. The City of Cincinnati, had already determined the assessable frontage in Buena Vista street in another action. The bill of exceptions is defective, in that it does not contain the pleadings upon which the decree is based, nor even the decree itself. With the bill.of exceptions before us, we can reach no other conclusion than to affirm the judgment of the court below.
Decree accordingly.
Smith and Sayler, JJ., concur.